Citation Nr: 0022032	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for aggravation of a back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to May 
1991.  She also served in the Army Reserves prior and 
subsequent to this period of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied the veteran's claim of 
entitlement to service connection for a back disability.  A 
notice of disagreement was received in August 1998.  A 
statement of the case was issued in September 1998.  A 
substantive appeal was received from the veteran in October 
1998.  A hearing was held before the RO in February 1999.  
The veteran had also requested a Travel Board hearing, but 
later withdrew her request.


FINDINGS OF FACT

The veteran has presented no competent evidence tending to 
demonstrate that her back disability was in any way 
aggravated by her military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty or active duty 
for training.  Service connection may also be granted for 
disability resulting from an injury incurred or aggravated 
during inactive duty training.  38 U.S.C.A. §§ 101(2), (24), 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: 1) current disability (through medical 
diagnosis); 2) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; 3) a 
nexus between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The veteran and her representative contend that the veteran's 
back disability was aggravated by her service.  The Board at 
the outset notes that it is clear that the back disability 
pre-existed service, and this is reflected in the veteran's 
service medical records (SMRs), dated at the time that the 
veteran was ordered to active duty.  The veteran's private 
medical records indicate that she suffered a back injury in 
August 1989 during a water skiing accident.  Ultimately, in 
July of 1990, the veteran underwent a lumbar laminectomy and 
a spine fusion.

Under the first requirement of Caluza, the Board notes that 
the veteran clearly suffers from a current disability.  The 
report of her VA examination in June 1998 indicates a 
diagnosis of status post lumbosacral laminectomy and fusion.  
In her February 1999 testimony, the veteran indicated that 
she is presently being scheduled for further surgery.  
Clearly, she has a disability sufficient to meet the first 
Caluza requirement.

At this point, as the low back disability has been shown to 
pre-exist service, the Board must now address the question of 
whether there was aggravation of the disability during 
service.  The presumption of aggravation provides that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 ( West 1991); 
38 C.F.R. § 3.306(a) (1999).  Clear and convincing evidence 
is required to rebut the presumption of aggravation in 
service where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(1999). 
 
The Board notes that there is no objective medical evidence 
of aggravation of the veteran's back condition while on 
active duty.  While the veteran's SMRs do show that she had a 
back disability upon entering service, there is no record in 
any of her SMRs indicating that she was ever treated while on 
active duty for an aggravation or exacerbation of her back 
disability.  In fact, at the time of her entrance into 
service in June 1991, she was given certain restrictions in 
her physical profile, such as no heavy lifting, no stair 
climbing, and no standing for excessive periods, presumably 
to avoid aggravating her lower back disability.

The Board notes that the veteran, at her February 1999 
hearing, indicated that her job while on active duty did 
require her to do some heavy lifting, and indicated that she 
complained of back pain while she was on active duty; in her 
October 1998 substantive appeal, she stated that back pain 
intensified just prior to her separation from active service 
secondary to wearing boots and climbing several flights of 
stairs.  The Board has no reason to disbelieve the veteran's 
testimony and statement; however, there is no mention in her 
SMRs of her ever being treated on active duty for back 
problems as a result of heavy lifting, or a result of any 
other service related activity.

In her Janurary 15, 1991 over 40/fit for duty examination, 
the veteran was noted to have a back disability, and was 
given an orthopedic consult, which found her fit for service, 
as long as she retained a profile for no running, marching, 
lifting greater than 15 pounds, no push ups, and no sit ups.  
There is a notation on the veteran's examination report by 
Dr. Frank Geary, indicating that the veteran was qualified 
for ETS (expiration of term of service).  However, that 
notation is dated March 1991, and it is entirely unclear for 
what purpose Dr. Geary was marking this notation, whether for 
the purpose of a creating a separation examination report or 
other purpose.  At any rate, there is no indication in that 
notation that Dr. Geary was evaluating the veteran as 
qualified for ETS due to her back disability.  Dr. Geary 
makes no mention as to whether the veteran's back condition 
was aggravated in service.

In her hearing testimony of February 1999, the veteran 
indicated that she had been seen often by Dr. Geary at Fort 
Monmouth while she was on active duty.  Although the 
veteran's SMRs do show she was seen by Dr. Geary and others 
while on active duty, there is no indication that Dr. Geary 
ever treated the veteran for her back disability, or 
aggravation of that disability. 

The Board also notes that, at the veteran's February 1999 
hearing, her representative read into the record a letter, a 
copy of which is of record, from Dr. Geary.  In that letter, 
dated February 1999, Dr. Geary indicated that the veteran 
continued to complain of low back pain throughout her term of 
duty.  Dr. Geary also indicated that, in his medical opinion, 
the veteran was not physically capable of serving on active 
duty during January 1991 and May 1991.  In that letter, Dr. 
Geary never indicated that the veteran's condition worsened 
while in service, nor did he indicate that the veteran's 
disability was worsened as a result of her active duty 
service.

The Board notes that the veteran has submitted copious 
amounts of private medical records, confirming that she had a 
disability before, during, and after service, that many of 
her doctors felt that she should not have been accepted for 
active duty, and that she is currently still under medical 
care for her back disability. 

Specifically, in addition to the evidence discussed above, 
the veteran has also provided her medical records from Dr. 
Jacob Graham from March 1990 to November 1990, which indicate 
a history of treatment for her back disability, and a history 
of recurrent back pain throughout that time, both before and 
after her July 1990 surgery.  

There are four letters from Dr. Graham in the medical 
records, the first dated July 1990, indicating that the 
veteran had a laminectomy and spine fusion for a fracture of 
L5 done July 11, 1990, and that at that time she was 
convalescent in a night spinal brace with hip spica extension 
and was unable to participate in any activities other than 
modified rest.  The second letter from Dr. Graham is dated 
May 1990, and indicates that the veteran was under his care 
for a healed burst fracture of the fifth lumbar vertebrae 
which would require lumbar laminectomy and spinal fusion, and 
recommended that she be excused from army duties for the 
following seven months.  The third letter, dated December 
1990, indicates that the veteran was not yet fully recovered 
from her July 1990 surgery, and that the doctor again 
recommended that she not be considered for active duty.  The 
fourth letter, dated April 1995, recounts the surgery the 
veteran had in July 1990, and indicates that she has 
continued to have back and radicular pain throughout the 
years since, and that tomography of the lumbar spine done 
July 1993 revealed prominent anterior and posterior 
osteophytes producing spinal stenosis at L5.  In that letter, 
Dr. Graham opined that the veteran had a permanent back 
injury.  

An April 1997 letter from Dr. Michael Schneier and Dr. Asok 
Anat indicates that the veteran had initial symptomatic 
relief for a number of months from her non-instrumented 
fusion at L5-S1, but then had recurrent back pain which 
emanated from her back and went down her legs, pain which was 
exacerbated with stair climbing and car riding, and seemed to 
have a motion element.

The medical records also include a report from Dr. Harvey 
Leventhal and Dr. Schneier dated May 1997 indicating that the 
veteran's L4-5 facet is hypertrophied and degenerated, and 
her L5-S1 facet is markedly degenerated if not destroyed, as 
well as a ventral defect at the L5-S1 interspace.  A letter 
from those two doctors dated the same date as the medical 
report indicates that the veteran was no better, if not 
worse, after her L5-S1 fusion surgery, and that the veteran 
complained of constant backpain that would progress to 
bilateral radicular pain into the buttock and then the legs.  
The letter also indicated that although the veteran has some 
exercise tolerance, as the day progresses, she has recurrent 
back pain and radicular pain.  That letter also indicated 
that the veteran wears a back brace.

However, none of these records, including the June 1998 VA 
examination report previously noted, contain any medical 
opinions indicating that her back disability increased in 
service, or that her duties in active service in any way 
aggravated her back disability.

The Board looks with sympathy upon the veteran's argument 
that she should never have been accepted for active duty.  
However, that issue is not within the jurisdiction of this 
Board, and cannot therefore be addressed by it.

Because there is no competent medical evidence indicating 
that the veteran's pre-existing back disability increased in 
severity in service, 38 U.S.C.A. § 1153 (West 1991) does not 
apply.

In sum, the Court has specifically held that a service 
connection claim is not well-grounded if there is no medical 
evidence to link a current disability with events in service 
or to show that a preexisting disability was aggravated 
during service.  Caluza.  The veteran has presented no 
competent medical evidence that her back disability was 
aggravated during her active duty service, or for that 
matter, at any time during her reserve service (the Board 
notes that it has not been contended by the veteran or her 
representative - nor does the evidence in any way demonstrate 
- that the veteran's back disability is in any way related to 
her reserve service).  This claim therefore does not meet all 
the requirements set forth by the Court in Caluza for a claim 
to be found well-grounded.  Absent a well-grounded claim 
there is no statutory duty under 38 U.S.C.A. § 5107(a) (West 
1991) to assist the veteran with the development of evidence.


ORDER

Entitlement to service connection for aggravation of a back 
disability is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


